DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Long on September 15, 2021.
In the Claims:

Claim 1 (replace previous claim with the following):
A game controller, comprising: 
	a first elastic cushion; and
	a first handle including a first port, a first operation interface, and a first affixing part;
a second port disposed on the first handle and being electrically connected to the first port;
a second handle including a third port, a forth port, and a second affixing part;
a second operation interface; and

	wherein the first operation interface is one or a combination of a joystick module or a button module and is electrically connected to the first port, the first affixing part is recessed in a side of the first handle, and the first port is disposed on the first affixing part;
	wherein the first elastic cushion is disposed on the first affixing part, and the first elastic cushion is sleeved on a mobile device, so that the mobile device is affixed on the first affixing part of the first handle through the first elastic cushion;
wherein the first affixing part has a first recess and a second recess;
wherein the first port has a first connecting wire and a first plug connector, the first connecting wire is electrically connected to the first plug connector, the second port has a second socket connector, and the first handle has a first accommodating space, such that the first connecting wire is accommodated in the first accommodating space and the first plug connector is exposed out of the first accommodating space and adjacent to the first affixing part;
wherein the second operation interface is electrically connected to the third port, the second affixing part is recessed in a side of the second handle, and the third port is disposed on the second affixing part, the second elastic cushion is disposed on the second affixing part, and the second elastic cushion is sleeved on the mobile device, so that the mobile device is affixed on the second affixing part of the second handle through the second elastic cushion, the third port has a second connecting wire and a second plug connector, the second connecting 

	Claims 2-3 is canceled.

	Claim 4:
		- line 1: delete “claim 3” add -- claim 1 --

Claim 5:
		- line 1: delete “claim 3” add -- claim 1 --

	Claim 6:
		- line 1: delete “claim 3” add -- claim 1 --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 4-10 are allowed.
Patentability seen in, although not limited to:
Independent Claim 1:  
A game controller, comprising: a first elastic cushion; and a first handle including a first port, a first operation interface, and a first affixing part; a second port disposed on the first handle and being electrically connected to the first port; a second handle including a third port, a forth port, and a second affixing part; a second operation 


Independent Claim 9:
A game controller, comprising: a first elastic cushion; a first handle including a first port, a second port, a first affixing part and a first operation interface; a second elastic cushion; and a second handle including a third port and a second operation interface; wherein the first operation interface is electrically connected to the first port, the first affixing part is recessed in a side of the first handle, and the first port is disposed on the first affixing part; wherein the first elastic cushion is disposed on the first affixing part, and the first elastic cushion is sleeved on a mobile device, so that the mobile device is affixed on the first affixing part of the first handle through the first elastic cushion; wherein the first port has a first connecting wire and a first plug connector, the second connector is electrically connected to the first port, and the first connecting wire is electrically connected to the first plug connector; wherein the second operation interface is electrically connected to the third port, the second affixing part is recessed in a side of the second handle, and the third port is disposed on the second affixing part; wherein the second elastic cushion is disposed on the second affixing part, and the second elastic cushion is sleeved on a mobile device, so that the mobile device is affixed on the second affixing part of the second handle through the second elastic cushion; wherein the third port has a second connecting wire and a second plug connector and the second connecting wire is electrically connected to the second plug connector; wherein the third port of the second handle is connected to the second socket connector of the second port of the first handle through the second connecting wire and the second plug connector.

Independent Claim 10:
A game controller, comprising: a first elastic cushion; a first handle including a first port, a second port, a first affixing part, and a first operation interface, the first operation interface being electrically connected to the first port; a second elastic cushion; and a second handle including a third port and a battery module; wherein the first operation interface is electrically connected to the first port, the first affixing part is recessed in a side of the first handle, and the first port is disposed on the first affixing part; wherein the first elastic cushion is disposed on the first affixing part, and the first elastic cushion is sleeved on a mobile device, so that the mobile device is affixed on the first affixing part of the first handle through the first elastic cushion; wherein the first port has a first connecting wire and a first plug connector, the second connector is electrically connected to the first port, and the first connecting wire is electrically connected to the first plug connector; wherein the battery module is electrically connected to the third port, the second affixing part is recessed in a side of the second handle, and the third port is disposed on the second affixing part; wherein the second elastic cushion is disposed on the second affixing part, and the second elastic cushion is sleeved on a mobile device, so that the mobile device is affixed on the second affixing part of the second handle through the second elastic cushion; wherein the third port has a second connecting wire and a second plug connector and the second connecting wire is electrically connected to the second plug connector; wherein the third port of the second handle is connected to the second socket connector of the second port of the first handle through the second connecting wire and the second plug connector.

In regards to Claim 1, Razer Kishi teaches a game controller, comprising: a first cushion; and a first handle including a first port, a first operation interface, and a first affixing part; wherein the first operation interface is electrically connected to the first port, the first affixing part is recessed in a side of the first handle, and the first port is disposed on the first affixing part; wherein the first cushion is disposed on the first affixing part, and the first cushion is sleeved on a mobile device, so that the mobile device is affixed on the first affixing part of the first handle through the first elastic cushion.  Additionally, Razer Kishi teaches a second port disposed on the first handle, the second port being electrically connected to the first port; wherein the first operation interface is one or a combination of a joystick module or a button module; wherein the first affixing part has a first recess; wherein the first port has a first plug connector, the second port has a second socket connector, and the first plug connector is adjacent to the first affixing part; and a second handle including a second affixing part; a second operation interface; and a second cushion; wherein the second affixing part is recessed in a side of the second handle; wherein the second cushion is disposed on the second affixing part, and the second cushion is sleeved on the mobile device, so that the mobile device is affixed on the second affixing part of the second handle through the second elastic cushion.  Wilcox (US 2004/0213405) teaches it is known in the art to use a rubber-like (elastic) foam material (foam polymer) to grasp a mobile device to another apparatus.  OH (US 2020/0078670) teaches a similarly structured game controller, wherein the gaming controller includes wherein the first port has a first connecting wire 
Razer Kishi, Wilcox, Oh, and/or Hirschman, alone or in combination, fail to teach the second handle having a fourth port having a fourth socket connector electrically connected to the third port.
In regards to Claim 9, Razer Kishi in view of Wilcox in view of OH in view of Hirschman teaches a game controller, comprising: a first elastic cushion; a first handle including a first port, a second port, a first affixing part and a first operation interface; a 
However, Razer Kishi, Wilcox, OH, Hirshman, and/or Townley, alone or in combination, lacks explicitly suggesting wherein the third port of the second handle is connected to the second socket connector of the second port of the first handle through the second connecting wire and the second plug connector.
In regards to Claim 10, Razer Kishi in view of Wilcox in view of OH in view of Hirschman teach a game controller, comprising: a first elastic cushion; a first handle including a first port, a second port, a first affixing part, and a first operation interface, the first operation interface being electrically connected to the first port; a second elastic cushion; and a second handle including a third port and a battery module; wherein the first operation interface is electrically connected to the first port, the first affixing part is recessed in a side of the first handle, and the first port is disposed on the first affixing part; wherein the first elastic cushion is disposed on the first affixing part, and the first elastic cushion is sleeved on a mobile device, so that the mobile device is affixed on the first affixing part of the first handle through the first elastic cushion; wherein the first port has a first connecting wire and a first plug connector, the second connector is electrically connected to the first port, and the first connecting wire is electrically connected to the first plug connector; wherein the battery module is electrically connected to the third port, the second affixing part is recessed in a side of the second handle, and the third port is disposed on the second affixing part; wherein the second elastic cushion is disposed on the second affixing part, and the second elastic cushion is sleeved on a mobile device, so that the mobile device is affixed on the second affixing part of the second handle through the second elastic cushion; wherein the third port has a second connecting wire and a second plug connector and the second connecting wire is electrically connected to the second plug connector.
However, Razer Kishi, Wilcox, OH, and/or Hirshman, alone or in combination, lacks explicitly suggesting wherein the third port of the second handle is connected to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/TRAMAR HARPER/Primary Examiner, Art Unit 3715